UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

                                                                     19 Cr. 131-06 (PAE)
                       -v-
                                                                           ORDER
 CARL ANDREWS,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       For the reasons stated on the record in today’s bench decision, the Court hereby denies

Andrews’ motion to suppress physical evidence. The Clerk of Court is respectfully directed to

terminate the motions pending at dockets 158 and 244.



       SO ORDERED.



                                                        PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: December 20, 2019
       New York, New York
